Citation Nr: 0909663	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder claimed as residuals of pneumonia and diagnosed as 
chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1982.

This matter is on appeal from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Chronic bronchitis was not shown in service or for many years 
thereafter; a chronic respiratory disorder is not related to 
service.


CONCLUSION OF LAW

A chronic respiratory disorder claimed as residuals of 
pneumonia and diagnosed as chronic bronchitis, was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records indicate that he 
experienced occasional episodes of acute bronchitis while on 
active duty.  Specifically, he received his first diagnosis 
of bronchitis in June 1977, after reporting to a medical 
clinic complaining of a cough for the past two days.  

Although he again complained of chest pain approximately one 
month later, a chest X-ray indicated no acute cardiopulmonary 
disease.  Furthermore, it appears that his bronchitis from 
June 1977 had resolved, as there were no subsequent 
treatments throughout 1978.  Furthermore, a chest X-ray from 
March 1979 was normal, and his reenlistment examination in 
April 1979 indicated normal lung functioning.  

In September 1979, the Veteran returned to the medical clinic 
complaining of chest pain that was more painful on 
inhalation.  However, on that occasion, he was diagnosed with 
a muscle ache and possibly chondritis, rather than a 
respiratory related problem.  

The next episode of diagnosed bronchitis was not until one 
year later, in September 1980, after he visited a medical 
clinic while complaining of a cough and chest pain with 
phlegm and mucus in the lungs.  There was no bronchitis 
diagnosis at a subsequent visit to the medical clinic in 
January 1981.  However, rales were still observable in his 
lungs.  As before, this episode had apparently resolved as he 
sought no further treatment in the following months.  

The Veteran experienced a third episode of diagnosed 
bronchitis in September 1981, after again reporting to the 
medical clinic complaining of headaches, pain and sinus 
congestion.  In subsequent visits in November and December 
1981, he continued to complain of sinus congestion and a 
cough.  However, his lungs were observed to be clear and he 
was diagnosed with an upper respiratory infection as opposed 
to bronchitis.  

Next, at his separation physical in March 1982, the Veteran 
did not note any history of lung disorders.  Furthermore, 
while the evaluating physician documented four nonrelated 
disorders, no pulmonary disorders were observed.  Despite no 
indication of a pulmonary disorder at his separation 
physical, a VA examination in June 1982 noted "high pitched 
inspiratory and expiratory wheezes" upon auscultation.  

The Veteran has stated elsewhere in the record, particularly 
at his VA examination in June 2008, that he has had three 
episodes of pneumonia, the most recent of which occurred 
while in boot camp in 1976.  This is consistent with his 
statement in his separation physical in April 1982 that he 
was hospitalized in 1976 in Fort Leonard Wood, Missouri.  

However, the weight of the evidence in the treatment records 
is against that claim, as there was no documented episode of 
pneumonia during active duty service.  Moreover, as noted by 
the VA examiner noted in June 2008, the Veteran statements 
would indicate that he had a history of pneumonia prior to 
service, but there is no such notation in his induction 
physical in April 1976.
 
Next, the post-service evidence does not reflect a 
respiratory disorder for many years after service discharge.  
In this case, the first diagnosis of bronchitis since June 
1982 was not until a private examination in April 1996, where 
the Veteran complained of experiencing chest congestion and 
displayed occasional wheezing.  However, according to a 
letter submitted by his private physician in September 2005, 
he claimed to be diagnosed with asthma since 1992.  

In either case, the Board emphasizes the multi-year gap 
between the VA examination in 1982 and his next indication of 
a pulmonary disorder in 1992 at the earliest (approximately a 
10 year gap).  Furthermore, in April 1982, the Veteran 
submitted a service connection claim for low back pain, 
knees, toes and neck in April 1982, but failed to mention a 
pulmonary disorder at that time.  

The Veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of a continued respiratory disorder since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
respiratory disorders encountered in service had each 
apparently resolved, and the separation examination was 
absent of any complaints.  Moreover, the post-service 
evidence does not reflect treatment related to a respiratory 
disorder for at least ten years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for ten  years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.    

Of note, the Board places significant probative value on a 
June 2008 VA examination undertaken specifically to address 
the issue on appeal.  After reviewing the claims file, 
interviewing the Veteran, and conducting a physical 
examination, the examiner diagnosed with a chronic bronchitis 
type of chronic obstructive respiratory disorder (COPD).  

However, the examiner pointed out that, although there were 
episodes of acute bronchitis in service, acute bronchitis has 
not been established as a cause of chronic bronchitis.  On 
the other hand, he noted, an extensive history of smoking 
such as the Veteran's, is an established cause of chronic 
bronchitis.

Based on these facts, the examiner concluded that he was 
unable to determine if the Veteran's chronic bronchitis is 
related to active duty because the Veteran did not have a 
diagnosis of chronic bronchitis prior to 1996, and periodic 
episodes of bronchitis do not constitute chronic bronchitis.  
The examiner instead believed that the Veteran's chronic 
bronchitis was more likely due to the Veteran's years of 
cigarette smoking.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
chronic bronchitis and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in June 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic respiratory disorder claimed 
as residuals of pneumonia and diagnosed as chronic bronchitis 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


